414 So. 2d 264 (1982)
Paul S. PERKINS, Appellant,
v.
FLORIDA PAROLE AND PROBATION COMMISSION, Appellee.
No. AJ-148.
District Court of Appeal of Florida, First District.
May 21, 1982.
Paul S. Perkins, pro se.
Malcolm S. Greenfield, Tallahassee, for appellee.
MILLS, Judge.
Perkins appeals the establishment of his presumptive parole release date. We affirm.
The aggravation for multiple offenses with concurrent sentences is proper under Rule 23-19.01(5), Florida Administrative Code. The aggravation in each case was within the matrix guidelines for each offense.
No abuse of discretion is shown in the appellee's assigning an offense characteristic of "moderate" for possession of a knife during incarceration.
The appellee provided a written explanation for its deviation from the examiner's recommendation.
McCORD and SHIVERS, JJ., concur.